DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 03/28/19, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 03/28/19, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahl et al. (US 5291261 A).
	With respect to claim 1, Dahl et al. (figure 1) disclose an optical detection device for arranging on an attached part of a motor vehicle (automobile 2) and for monitoring a region adjacent to the attached part, the optical detection device comprising a transmitting apparatus comprising a light source (6) emitting light, and a receiving apparatus (22) comprising a light-sensitive sensor (22), wherein the transmitting apparatus (6) transmits light beams along predetermined scanning directions (direction of 18 and 20) into the region (figure 1), and the receiving apparatus (22) receives fractions of the light beams reflected in the region (figure 1), wherein the transmitting apparatus (6) comprises a first light guidance apparatus (8) for guiding the light emitted from the light source (6) along a surface (along a surface of 8) of the attached part (figure 1) and at least two outward coupling elements (14s) corresponding to respective scanning directions (direction of 18, 20) for outward coupling of fractions of the guided light (figure 1) as the light beams oriented along the respective scanning direction (direction of 18, 20), and the receiving apparatus (22) comprises at least two inward coupling elements (30s) corresponding to respective scanning directions (direction of 34, 36) for coupling in the fractions of the light beams reflected out of the region (figure 1) along the respective scanning direction (direction of 34, 36) and a second light guidance apparatus (24) for guiding the inwardly coupled fractions of the light beams to the light-sensitive sensor (figure 1).
	With respect to claim 2, Dahl et al. (figure 1) disclose the optical detection device, wherein the light source (6) and the light-sensitive sensor (22) are arranged on a common carrier (2), wherein the first light guidance apparatus (8) is designed to guides the light emitted by the light source (6) starting from the carrier (2)2 along the surface (along a surface of 8) of the attached part, and the second light guidance apparatus (24) is designed to feeds the reflected fractions of the light beams back along the surface to the carrier (2, figure 1).
	With respect to claim 3, Dahl et al. (figure 1) disclose the optical detection device,
wherein the second light guidance apparatus (24) comprises optical waveguides (24) corresponding to the scanning directions (direction of 34, 36), wherein each optical waveguide (24) is optically coupled to one of the inward coupling elements (30s), and is designed to guides the respective fraction of the light beams reflected out of the region (figure 1) along the scanning direction (direction of 34, 36) to the light-sensitive sensor (figure 1 and column 4, line 47- column 5, line 12)
	With respect to claim 4, Dahl et al. (figure 1) disclose the optical detection device, wherein each optical waveguide (24) is optically coupled to at least one sensor region (22) comprising at least one sensor element of the light-sensitive sensor (figure 1 and column 4, line 47- column 5, line 12).
	With respect to claim 10, Dahl et al. (figure 1) disclose the optical detection device, wherein the first light guidance apparatus (8) comprises at least two beam splitters (column 2, lines 12-13 and 33-36) corresponding to the scanning direction (direction of 18, 20), said splitters (column 2, lines 12-13 and 33-36) being configured to guide the light emitted from the light source (6) along the surface of the attached part (figure 1) through transmission, wherein the beam splitters (column 2, lines 12-13 and 33-36) are configured, for the formation of the outward coupling elements (14s), to reflect fractions of the light as the light beams into the region along the respective scanning direction (direction of 18, 20) and, for the formation of the inward coupling elements (30s), to transmit the fractions of the light beams reflected along 4the respective scanning direction (34, 36) and feed them to the second light guidance apparatus (24).
	With respect to claim 12, Dahl et al. (figure 1) disclose the optical detection device, wherein the optical detection device comprises lens elements (16, 32) corresponding to the scanning directions (18, 20, 34, 36) which are arranged in a beam path between the beam splitters (column 2, lines 12-13 and 33-36) and the region and which are configured to transmit the light beams reflected by the beam splitters (column 2, lines 12-13 and 33-36) along the respective scanning direction (figure 1) into the region and to transmit the fraction of the light beams reflected out of the region along the respective scanning direction out of the region to the beam splitters beams (column 2, lines 12-44).
	With respect to claim 13, Dahl et al. (figure 1) disclose an attached part for a motor vehicle (automobile 2) comprising at least one optical detection device (4), wherein the light guidance apparatuses (8, 24) of the at least one optical detection device (4) are arranged at a side of the attached part (bumper of automobile 2) facing away from the region (figure 1) and are configured to guide the light along the surface of the side of the attached part (bumper of automobile 2) (figure 1 and column 2, lines 3-11).
	With respect to claims 14-15, Dahl et al. (figure 1) disclose the attached part, wherein the attached part is a bumper or an interior component of the motor vehicle (2) (figure 1 and column 2, lines 3-11) and a motor vehicle (2) with at least one attached part (bumper of automobile 2) (column 2, lines 3-11).
	
    PNG
    media_image1.png
    458
    431
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 5 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dahl et al. (as cited above) in view of Wald et al. (US 9671548 B2).
With respect to claim 5, Dahl et al. (figure 1) substantially disclose all the limitations of claimed invention except the optical waveguide comprises at least two reflection elements corresponding to respective scanning directions to form the outward coupling elements, said elements being configured to reflect a respective fraction of the light guided in the optical waveguide along the respective scanning direction into the region.
However, Wald et al. (figures 12-13) teach a device including the optical waveguide (1) comprises at least two reflection elements (prism 35, 36 and deflection mirror) corresponding to respective scanning directions to form the outward coupling elements, said elements being configured to reflect a respective fraction of the light (light partial beam 11) guided in the optical waveguide along the respective scanning direction into the region (figures 12-13 and column 11, lines 7-27). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dahl et al. to include the above features (accordance with the teaching of Wald) for the purpose of coupling out the light partial beam (column 11, line 22).
With respect to claims 7-8, Dahl et al. (figure 1) substantially disclose all the limitations of claimed invention except the reflection elements are formed as structured regions of the reflecting structure and reflect fractions of the light guided in the optical waveguide as the light beams into the region adjacent to the attached part and the reflecting structure of the reflecting layer has a sawtooth form.
However, Wald et al. (figures 12-13) teach a device including the reflection elements (prism 35, 36 and deflection mirror) are formed as structured regions (figures 12-13) of the reflecting structure and reflect fractions of the light (light partial beam 11) guided in the optical waveguide (1) as the light beams into the region adjacent to the attached part and the reflecting structure of the reflecting layer has a sawtooth form (see figures 12-13). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dahl et al. to include the above features (accordance with the teaching of Wald) for the purpose of coupling out the light partial beam (column 11, line 22).
With respect to claim 9, Dahl et al. (figure 1) disclose the optical detection device, wherein the receiving apparatus comprises lens elements (16, 32) corresponding to the scanning directions for the formation of the inward coupling elements (34, 36), said lens (16, 32) elements being configured to catch the fractions of the light beams reflected out of the region (figure 1) along the respective scanning directions and to couple them into the second light guidance apparatus (24).

Allowable Subject Matter
12.	Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the optical detection device, wherein the reflection elements are arranged with a spacing from one another starting from the light source, wherein a reflectivity of the respective reflection elements is predetermined depending on a spacing of the respective reflection elements from the light source as recited in claim 6 and wherein the beam splitters are arranged with a spacing from one another starting from the light source, wherein a transmissivity of the respective beam splitters is predetermined depending on a spacing of the respective beam splitters from the light source as recited in claim 11.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori et al. (US 2005/0024625 A1) disclose a scanning range sensor.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883